DETAILED ACTION

Response to Amendment
	Claims 1-10 and 21-25 are currently pending.  Claims 11-20 are cancelled.  New claims 21-25 have been added.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1-5 are rejected under the following new 103 rejection.  This action is made FINAL as necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2017/0373287) in view of Matsui (JP 2018-092826 A), and further in view of Yoshihara et al (US 2009/0104516).
	Regarding claims 1 and 3, Yamashita et al discloses a battery module “20a” (cell module assembly) comprising: a cell support member “30” (top frame) having accommodation support portions “306” (protrusions) that define a first plurality of pockets with a plurality of though-holes “306a” (windows); a cell support member “4” (bottom frame) spaced apart from the cell support member “30” and having protrusions that define a second plurality of pockets axially aligned with the first plurality of pockets and that have multiple windows; a plurality of lithium-ion battery cells “2” each coupled to and extending between the cell support member “4” and the cell support member “30” and received within a pocket in the first plurality of pockets and a pocket in the second plurality of pockets, the lithium-ion battery cells being connected in parallel; a busbar “30a” (top collector plate) electrically connected to the plurality of lithium-ion battery cells, coupled to the cell support member “30”, and defining a first plurality of apertures above the first plurality of pockets and a first plurality of passages above the through-holes in the cell support member “30”; a busbar “4a” (bottom collector plate) electrically connected to the plurality of lithium-ion battery cells, coupled to the cell support member “4”, and defining a second plurality of apertures below the second plurality of pockets and a second plurality of passages below the windows in the cell support member “4” ([0023],[0026],[0029],[0030] and Figs. 2 and 4).  
	However, Yamashita et al does not expressly teach a first plurality of pockets each having multiple windows formed therethrough and a second plurality of pockets each having multiple windows formed therethrough; and curable adhesive received within the windows of the top frame and contacting the top frame and the plurality of lithium-ion battery cells in at least two separate locations to adhesively couple each lithium-ion battery cell to the top frame (claim 1); wherein the curable adhesive is received within the windows of the bottom frame and contacts the bottom frame and each of the plurality of lithium-ion battery cells in at least two separate locations to adhesively couple the lithium-ion battery cells to the bottom frame (claim 3).
	Matsui discloses a holder “20” (top frame / bottom frame) comprising multiple holding holes “21” (pockets); wherein the holding holes each have multiple groove forming surface “22h” (windows) formed therethrough; wherein adhesive “30”, that is solidified, received within the windows in the plurality of holding holes and contacting the holder and the cells “10” in at least two separate locations to adhesively couple each cell to the holder ([0021],[0023],[0025] and Figs. 3, 4, and 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamashita battery module to include a first plurality of pockets each having multiple windows formed therethrough and a second plurality of pockets each having multiple windows formed therethrough; and curable adhesive received within the windows in the first plurality of pockets and contacting the top frame and each of the plurality of lithium-ion battery cells in at least two separate locations to adhesively couple each lithium-ion battery cell to the top frame; and curable adhesive that is received within the windows of the bottom frame and contacts the bottom frame and the plurality of lithium-ion battery cells in at least two separate locations to adhesively couple the lithium-ion battery cells to the bottom frame in order to facilitate the spread of the adhesive over the entire circumferential of the gap between the outer peripheral surface of the cell and the inner peripheral surface of the pocket of the top frame and bottom frame ([0017]), thereby preventing any rattling between the cell and the top and bottom frame even when vibration or impact is applied to the battery module ([0028]).
However, Yamashita et al as modified by Matsui does not expressly teach the top frame and the bottom frame that are formed of insulating polymeric material (claim 1).  
Yoshihara et al discloses holder frames “3” (top frame & bottom frame) that are formed of molded pieces of plastic (insulating polymeric material).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Yoshihara indicates that plastic is a suitable material for use as top frame and bottom frame.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use plastic.
Regarding claims 2 and 4, the Office takes the position that it is within the level of skill of one of ordinary skill in the art to position at least a portion of the curable adhesive between the top collector plate and the top frame to couple the top collector plate to the top frame and to position at least a portion of the curable adhesive between the bottom collector plate and the bottom frame to couple the bottom collector plate to the bottom frame in order to securely attach the top collector plate to the top frame and the bottom collector plate to the bottom frame.   
Regarding claim 5, Yamashita et al as modified by Matsui does not expressly teach at least one pocket in the first plurality of pockets has three windows formed therethrough.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamashita/Matsui battery module to include at least one pocket in the first plurality of pockets has three windows formed therethrough because duplication of parts was held to have been obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-25 are allowed.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729